234 Ga. 708 (1975)
217 S.E.2d 162
TOLBERT
v.
TOLBERT.
30002.
Supreme Court of Georgia.
Submitted June 4, 1975.
Decided July 1, 1975.
Benjamin W. Spaulding, for appellant.
Richard W. Hester, for appellee.
HALL, Justice.
This appeal was docketed April 16, 1975. Under Rule 14 (a) of this court, effective July 1, 1971 (226 Ga. 905, 911) as amended March 2, 1972 (227 Ga. 847), "Failure to comply with an order of this court directing the filing of the enumeration of errors shall cause the appeal to be dismissed." Appellant having failed to comply with this court's order to file the enumerations of error no later than May 19, 1975, and no enumerations of error having been filed to date, the appeal is hereby dismissed. See Sigler v. Smith, 228 Ga. 270 (185 SE2d 379); Register v. State, 127 Ga. App. 232 (193 SE2d 58).
Appeal dismissed. All the Justices concur.